Citation Nr: 1818905	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-23 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement for the July 2015 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to service connection for left carpal tunnel syndrome.  

4.  Entitlement to service connection for stroke (claimed as cerebral vascular accident), to include as secondary to service-connected coronary artery disease.

5.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty, including from June 1960 to June 1962 and from February 1965 to February 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction now rests with the Houston, Texas RO.

In January 2018, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  At his hearing, the Veteran waived initial RO consideration of additional evidence.  See 38 C.F.R. § 20.1304(c) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  On July 2, 2015, the RO notified the Veteran of its decision to deny his claim for service connection for PTSD; although informed of his appeal rights, his notice of disagreement was not received by the RO until August 29, 2016.

2.  The preponderance of the evidence is against a finding that the Veteran's right and left carpal tunnel syndrome is causally related to, or aggravated by, an event, injury, or disease in service.

3.  Resolving all doubt in the Veteran's favor, the Veteran's stroke was directly caused by his service-connected cardiovascular disease.  


CONCLUSIONS OF LAW

1.  The notice of disagreement filed on August 29, 2016, was not timely.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 19.23, 19.24, 20.200, 20.201, 20.302, 20.305 (2017).

2.  The criteria for service connection for right carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).

3.  The criteria for service connection for left carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).

4.  The criteria for service connection for the claimed stroke, as secondary to coronary artery disease, have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

I.  Timeliness of Appeal

An appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case is furnished.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017). 

A Veteran, or his representative, must file the notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (2017). 

Effective March 24, 2015, VA amended its regulations to provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) as a notice of disagreement (NOD) only if it is submitted on a standard form, in cases where such a form is provided.  See 38 C.F.R. §§ 19.23, 19.24, 20.201(a) (2017).  For every case in which the AOJ provides, in connection with its decision, a form for the purpose of initiating an appeal, an NOD consists of a completed and timely submitted copy of that form.  VA will not accept as an NOD an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result that is submitted in any other format, including on a different VA form.  See 38 C.F.R. § 20.201(a).  

After a review of the evidence, the Board finds that the Veteran did not submit a timely notice of disagreement with the July 2015 rating decision denying service connection for PTSD.  

The record shows that the Veteran was notified of the RO's denial of his PTSD claim in July 2, 2015 correspondence.  At that time, the Veteran was duly notified of the RO's determination, his appellate rights, and was provided with the standard NOD form.  He subsequently completed and submitted the standard NOD form in September 2015; however, he did not include the issue of PTSD.  In May 2016, he submitted a claim for service connection for PTSD.  However, pursuant to 38 U.S.C. § 20.201(a), the Board cannot construe the Veteran's claim as expression of disagreement as the RO provided him with the standard NOD form.  As such, the Veteran did not file a proper NOD for PTSD on a standard form until August 29, 2016, almost fourteen months after the July 2015 rating decision.  The appeal is thus denied as to this claim.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease is not present, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b). 

Right and Left Carpal Tunnel Syndrome

It is not in dispute that the Veteran has bilateral carpal tunnel syndrome.  What must be resolved is whether the current disability is etiologically related to service.  The Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for right and left carpal tunnel syndrome.

As to the question of etiology, the Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnoses related to right and left carpal tunnel syndrome.  

The earliest clinical record of wrist pain following service is a June 1998 treatment record, over 15 years after separation from service.  See June 1998 Primary Care Follow-Up Note (Veteran complains of tingling of hands and fingers and soreness of wrists).  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran was afforded a VA examination in December 2016.  The examiner opined that the Veteran's current right and left carpal tunnel syndrome are less likely than not incurred in or caused by service.  Although the Veteran reported 20 years of typing related work during service, the examiner noted that carpal tunnel syndrome is rarely linked to the sole act of typing for more than 20 or 30 hours as a week.  

In making its determination, the Board has also considered the Veteran's own statements, made in support of his claim.  At the outset, the Board notes that, in this case, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, bilateral carpal tunnel syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not shown that he possesses the medical training and credentials necessary to opine as to the medical etiology of his current bilateral carpal tunnel disability, a complex disease of the neurological system.

Accordingly, in this case, the Board finds that the elements of service connection have not been met.  The probative and competent medical evidence does not demonstrate the presence of bilateral carpal tunnel syndrome in service, as explained above.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims for entitlement to service connection for right and left carpal tunnel syndrome are denied.  38 U.S.C. § 5107(b).

Stroke

The Veteran contends that he is entitled to service connection for stroke (claimed as cerebral vascular accident), to include as secondary to coronary artery disease.  As discussed in further detail below, the Board finds that service connection is warranted.

In June 2015 addendum opinion, a VA examiner opined that the Veteran's stroke was not medically related to his coronary artery disease.  In support of her contention, the examiner noted that medical literature does not support a relationship between the two conditions and notes that the Veteran does not have a history of cardiac arrhythmias in the claims file.  

Conversely, June 2016 letter from Dr. J.S., the Veteran's current primary treatment provider, reported that, based on his observations and review of treatment records, the Veteran's stroke was directly caused by his systemic vascular disease.  In a May 2017 follow-up letter, the physician again reiterated that the Veteran's stroke was related to his coronary artery disease, citing to the American College of Cardiology and American Heart Association guidelines for treatment indicating similar pathophysiology for the two conditions. 

Based on the foregoing, the Board finds that the opinions of both the June 2015 VA examiner and the Veteran's primary treatment provider are comprehensive, supported by a detailed rationale, and based upon a thorough review of the record, despite the different conclusions reached.  Where, as here, the evidence of record is in relative equipoise, all doubt is to be resolved in the favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b). 

Accordingly, the Board has resolved all doubt in the Veteran's favor and finds that service connection is warranted for the Veteran's stroke.  The claim is consequently granted in full.


ORDER

The notice of disagreement for the July 2015 rating decision that denied entitlement to service connection for PTSD was untimely, and the appeal is denied as to this issue.

Entitlement to service connection for right carpal tunnel syndrome is denied.

Entitlement to service connection for left carpal tunnel syndrome is denied.  

Entitlement to service connection for stroke (claimed as cerebral vascular accident), to include as secondary to coronary artery disease is granted.


REMAND

The Veteran was afforded a VA examination in December 2016 to determine the nature and etiology of his sleep apnea; however, the Board finds that the examination is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2017).  Notably, the examiner was to opine on whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected coronary artery disease.  However, the examiner did not address the issue of direct causation; therefore the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Moreover, given that service connection for a stroke has now been granted, this disability's potential causal contribution should also be considered.  Based on the foregoing, the Board finds that an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran via a 38 C.F.R. § 3.159(b) notice letter addressing 38 C.F.R. § 3.310 (sleep apnea claimed as secondary to coronary artery disease and stroke) and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

2.  Obtain an addendum opinion from a clinician to determine the nature and etiology of the Veteran's sleep apnea.  The entire claims file must be made available to the clinician, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.  After thorough review of the claims file, the examiner should answer the following questions:

a)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected coronary artery disease or stroke?

b)  If coronary artery disease did not cause sleep apnea, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened beyond its natural progression) by his coronary artery disease or stroke?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of sleep apnea by the service-connected disability or disabilities.

c)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea began in service or is otherwise related to a disease, event, or injury in service?

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claim for service connection for sleep apnea, claimed as secondary to the service-connected coronary artery disease and stroke, in light of all the evidence of record.  If the issue on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


